Title: To Thomas Jefferson from William Barton, 31 December 1791
From: Barton, William
To: Jefferson, Thomas



Sir
Market street, Dec. 31st. 1791.

The sheets which compose the Pamphlet, herewith inclosed, will be comprized in the third Volume of the Philosophical Society’s Transactions, now in the press. Being favored by the Printer with a few copies of this part (with the addition of a Title-page) I beg, Sir, your Acceptance of one.
If some additional Observations on the same subject, resulting from the Census, which have been read in the Society, should be deemed worthy of a place in their Transactions, I shall take the liberty of sending You a Copy, when printed.—I have the Honor to be, With great Respect, Sir, Your Most Obedt. And very Hble. Servt.,

W. Barton

